The writing offered was proved to be the handwriting of Edward Crowell, all and every part of it, by four credible witnesses, who deposed that they were well acquainted with his handwriting. One of these witnesses deposed that the paper was found by him in a small drawer of the desk of Edward Crowell, in his house, with other papers and money; the drawer had a lock, but was unlocked when this (365) paper was found.
The defendant contended that this will was revoked by a subsequent will made by Edward Crowell, and that the last will had been destroyed or suppressed by the plaintiffs or by those under whom they derived an interest, or by some other person under their advice and procurement, and offered to prove the same by the subscribing witnesses to the last will. This was objected to by the plaintiffs, because they had no notice to produce the will. The court was of opinion that if the plaintiffs had the last will or had been the cause of its suppression, or claimed under those who had, then such conduct would be illegal and fraudulent, and the defendant was not bound to give notice to produce it in order to be let into parol proof of its contents. The plaintiffs further objected to any parol proof of the contents of a lost or suppressed will, before the fact of loss or suppression had been established by a court of competent jurisdiction. This objection was overruled.
The defendant then called as witnesses Jacob Pope and his daughter. Pope deposed that Edward Crowell died on Wednesday. On the *Page 201 
preceding Sunday, 26 May, 1820, he came to the house of Pope with a paper-writing in his hand, having his name signed to it, and said that it was his last will and testament, and requested Pope to attest it; Pope did subscribe it as a witness in Crowell's presence; Crowell then asked if there was no other person in the house capable of attesting it, and was informed that Miss Pope was in an adjoining room; Pope went for his daughter, brought her to Crowell, and told her that Crowell wished her to be a witness to his will; this declaration was in Crowell's presence and hearing. She took the paper, and when about to sign it Crowell requested her to be careful and subscribe her name in the proper place. Miss Pope stated that she signed the paper as a witness, and confirmed her father's statement as to the circumstances attending her attestation. Neither of these witnesses read the will or heard it read, nor did Crowell say that the signature was his, or that he had directed it to be placed there. After they had        (366) witnessed it, Crowell carried it away with him.
The defendant then introduced another witness, who swore that Crowell, on 27 May, 1820, placed the last mentioned will in the possession of one Rebecca Tillery, who was the sister of Mrs. Eure, one of the plaintiffs, and who resided at the house of Mrs. Eure's then husband, Thomas W. Crowell, only son of the testator. Edward Crowell shot himself on Wednesday, 29 May, 1820, and shortly after, on the same day, Thomas W. Crowell cut his throat and died. When it was reported that Edward Crowell was dead, the witness and Mrs. Eure, the plaintiff, and her sister, Rebecca Tillery, went to E. Crowell's house, but did not go in; while there the defendant and her husband Pittman arrived, and with others entered the house, and in the after part of the day witness returned to E. Crowell's from the house of Thomas, which was distant about 300 yards, and there found the defendant and others. Rebecca Tillery was summoned by both parties, but did not appear.
The court charged the jury that if they were of opinion that there was a will in writing signed by the testator, or to which his name was subscribed by his direction, and witnessed by two witnesses in his presence, and declared to he his will, then the paper now offered would not be his last will; but that both wills might stand, if there was no clause of revocation in the last will, or if there were no contradictory bequests or devises, and that the burden of proof was on the defendant to show by the last will itself, if to be had, that it revoked the former by containing an express clause of revocation, or that the dispositions of the property by each will were contradictory. But the last will was not produced by either party, nor were the contents of it given in evidence by any witness. The jury should, if they believed the evidence, find *Page 202 
(367) the paper now offered to be the last will of Edward Crowell, unless they should be of opinion, from all the evidence, that the last will had been suppressed by the plaintiffs, or those under whom the plaintiffs claim, or by their advice or procurement; in that case they ought to find a verdict for the defendant, because they might presume a revocation or contradictory devises from the fact of suppression. But if the jury should be of opinion that Rebecca Tillery, of her own accord, destroyed the last will without the consent or knowledge of the plaintiffs, or those under whom they now claim, or if the testator destroyed it, then, in either of these events, they should find for the plaintiffs. If the testator destroyed the last will and retained the first, the first is again set up as his will. If Rebecca Tillery, the depositary, destroyed the last will without any fraudulent cooperation of the plaintiffs or those under whom they claim, then the burden lay on the defendant to show a clause of revocation or contradictory dispositions by the last will; that the the defendant had failed to do so, either by the last will itself or any other species of proof. The court further charged the jury that there was nothing in the objection of plaintiff's counsel to the last will, that the testator had not said the signature was his, or because it was not proven to be his handwriting; but if they were satisfied that he offered a paper-writing to the witnesses with his name signed, and said it was his will, that was sufficient. Verdict for defendant; judgment accordingly, and appeal by plaintiffs.
(370)   There is no proof that the second will was ever in the plaintiff's possession, and therefore a notice to produce it would be totally unnecessary; but there is evidence that the will was placed by the testator in the hands of Rebecca Tillery, since which period it has been traced no farther. Now, the ground upon which the defendant offers proof of the execution of the will is the charge of suppression against the plaintiff, or those under whom she claims. It appears to me that this fact should be first established by the best evidence the nature of the case admits of, that is, the testimony of Rebecca Tillery and the production of the paper enforced by a subpoenaduces tecum. I understand it to be an elementary rule that when the ground of admitting the secondary evidence is the loss of the original, it ought to be shown that diligent inquiry has been made; and the last person into whose possession the paper has been traced should be called to give an account of it. Upon this principle it has been decided that to entitle a party to give evidence of the contents *Page 203 
of a will alleged to be destroyed, where there is not sufficient     (371) evidence to warrant the conclusion of its absolute destruction, the party must show that he has made diligent search and inquiry after the will in those places where it would most probably be found if in existence. 12 Johns., 192. And where it appeared that an indenture of apprenticeship consisted of two parts, one of which had been destroyed and the other had come to the hands of a person that was living, and had not been subpoenaed, but had been heard to say that he could not find the part and did not know where it was, it was held that this was not a sufficient ground for admitting parol evidence of its contents. 6 Term, 236. In all such cases the invariable rule is for the court to pronounce, in the first instance, whether there is sufficient proof of the loss or destruction of the paper, or whether sufficient inquiry had been made to render parol evidence of the contents admissible. But here the whole evidence, that of the suppression of the instrument and the secondary evidence of its execution, was all submitted to the jury in the first instance, for which practice I cannot find a single authority. And the principle of evidence is directly opposed to it; for if the court had pronounced in the first instance whether the evidence of the suppression was sufficient to authorize the secondary evidence, it seems evident to me that it must have been rejected, both for its insufficiency as to the suppression and its defect in not showing that proper inquiries respecting the paper had been made of Rebecca Tillery; and then all the evidence respecting the execution of the will, and the inferences drawn from it that it operated a revocation of the first will, must have been excluded. The danger of such evidence consists in this, that it may unconsciously influence the judgment of the jury, and make impressions upon it which no subsequent advice of the court will be able to efface. The effect of such a procedure in this case has been that, because the will was placed in the hands of Rebecca Tillery, who was a sister to the wife of the younger Crowell, the jury        (372) have inferred a suppression by him or by her; and because it was suppressed they have further inferred that it amounted to a revocation of the first will — a string of inferences that might have been broken by the testimony of Rebecca Tillery or by inquiries of her. The paper might have been produced, and might have turned out not to be a will, or, if a will, not amounting to a revocation of the first. The answer to this reasoning is that, however just it might be towards showing that the defendant ought not to be at liberty to prove the contents of the will, it is yet inconclusive to show that he ought not to prove its execution, an isolated fact from which the jury would draw their conclusions. It strikes me, however, that it would be safer, in the view of a just and temperate decision of the cause, to prove its contents rather than *Page 204 
to conjecture them under the influence of a belief that the will has been suppressed by the plaintiff. The presumptions which the law authorizes in its abhorrence of spoliation are too unlimited and severe to be let loose without clear and satisfactory proof of that spoliation. The existence of the paper, charged to be spoliated, should be proved positively, and not supposed or inferred from circumstances out of which the supposition does not necessarily or naturally arise. 2 P. Wms., 720. I am constrained to think, in this case, that sufficient efforts were not made to ascertain from Rebecca Tillery whether the will was in existence or not; and that it ought not to have been left to the jury to infer a suppression by her, or by the plaintiff, or those under whom she claims, from the single fact that it was delivered to Rebecca Tillery.